DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 


2. Applicant's preliminary amendment filed on 04/19/2020 is acknowledged.
Claims 2-14 are pending. 


3. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. Claims 2-14 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

(i) Claims 2 and 9 are indefinite in the recitation of a method of "modulating" an immune response, because it is ambiguous as to the direction (positive or negative) of the modulation, and thus the claim encompasses mutually exclusive outcomes.

(ii) Claims 3-8 and 10-14 are indefinite, because they encompass the indefinite limitations of the claims on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6. Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9012409 (cited on IDS).  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘409 patent, which are directed to a method of costimulation which comprises contacting a T cell with a T cell activating stimulus and a fusion protein, wherein the method is an in vivo method and the contacting occurs in a subject (i.e. wherein the fusion protein is administered to the subject) (claims 1 and 2).  T cell activating stimuli are inherently present in a subject’s body, as one of skill in the art would have been aware.

The fusion protein recited in claim 1, subclause (v) of the ‘409 patent is recited identically to the fusion protein of instant claim 2, and the fusion protein recited in claim 17 of the ‘409 patent is recited identically to the fusion protein of instant claim 9.

The limitations of instant claims 3 and 10 are recited in claim 4 of the ‘409 patent.  The fusion proteins of instant claims 4-6 are recited in claims 12-14 of the ‘409 patent, the fusion proteins of instant claim 7 is recited in claim 1(vii) of the ‘409 patent, and the fusion proteins of instant claims 11-13 are recited in claims 15-17 of the ‘409 patent.  Claims 8 and 14 are included in the rejection, because physiological saline is a standard pharmaceutically acceptable carrier for administering macromolecules to human patients, and as such would be at once envisaged by those skilled in the art.



7. Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patents No. 7919585 (cited on IDS), 9884903 (cited on IDS), and 10501520, in view of Baker et al. (US 20030186866).



The claims of the above patents recite the same fusion proteins as recited in the instant claims: see claims 6-8 and 15-23 of US 7919585; claims 15-19 of US 9884903, and claims 1-13 of US 10501520.

Baker’s teachings provide both motivation and expectation of success for administering these fusion proteins.  Specifically, Baker teaches polypeptide PRO1412 of SEQ ID NO: 198 (see [0306]-[0307]), which is 99.8% identical to instant SEQ ID NO: 1 (see SCORE).  Baker further teaches methods of stimulating the growth of endothelial and smooth muscle cells comprising administering PRO1412 to a subject (e.g. claims 37 and 41).  

In view of the high similarity between instant SEQ ID NO: 1 and PRO1412, methods involving administration of the fusion proteins recited in the claims of the three patents would have been obvious to a person of ordinary skill in the art at the time the invention was made.  Since the ingredients and method steps of such methods are identical to those of the presently claimed method, the outcomes would inevitably be the same, including modulation of T cell immunity.



8. Claims 2-4, 6-10 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 8426563 (cited on IDS), in view of Freeman et al. (US 20020086414).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘563 patent in view of Freeman.

The claims of the ‘563 patent recite a polypeptide consisting of all of or part of the extracellular region of a polypeptide consisting of amino acids 30-311 of SEQ ID NO: 1, wherein the polypeptide co-stimulates the response of a T cell (claim 1), wherein the extracellular region comprises amino acids 30-190 or 40-190 of SEQ ID NO: 1 (claims 2 and 3).  Given the recited property of the polypeptide to costimulate T cell response, it would have been clear to a skilled artisan that administration of the polypeptide to a subject would lead to modulation T cell immunity in a subject.

At the time the invention was made, therapeutic forms of costimulatory proteins were routinely expressed as fusions of all or a part of the extracellular domain of the protein with an immunoglobulin heavy chain constant region.  See e.g. Freeman at [0016], [0069], [0162], [0257], and claims 13-36.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made make Fc fusions of the polypeptides recited in the claims of the ‘563 patent, and use them for modulating T cell immunity in a subject.



9. Conclusion: no claim is allowed.



10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644